MATHEWS, Chief Justice.
The facts necessary for the appointment of a receiver pendente lite do not appear in this case. The power of . appointment of a receiver for a corporation should be exercised only where the exigencies demand it and no other protection - to the applicants appears. There is no ^sufficient allegation of fraud, insolvency, mismanagement, or other meritorious considerations.
The petition for writ of certiorari should be and is hereby granted, and the order complained of should be and is hereby quashed under the authority of McAllister Hotel, Inc., v. Schatzberg, Fla., 40 So.2d 201.
It is so ordered.
TERRELL, SEBRING and ROBERTS, JJ., concur.